Siebecker, J.
In this case it is held that since plaintiff elected to commence her action against defendants, on the undertaking signed by them, in the civil court of Milwaukee *482county that court obtained jurisdiction to entertain an application under the provisions of see. 2111, Stats. 1913, to extend the time for the surrender of Hoppenrath to the sheriff in exoneration of his bail given in the original action in the circuit court. The right to such relief conferred by the provisions of this statute does not require the imposition of terms as a condition of granting the relief. Hence plaintiff’s claim that the court erred in not imposing terms on the defendants in extending the time for the surrender of Hoppenrath is not well founded. The provisions of secs. 2831 and 2832 are not applicable here and do not control.
We find- no basis in the record for appellant’s claim that the defendants had means to indemnify themselves out of Hoppenrath’s property. The contention that the defendant Heinzle and Hoppenrath have through collusion fraudulently disposed of or concealed his property is not established by the facts and circumstances, nor does it appear that defendant Heinzle has wrongfully secured possession of any of Hoppen-rath’s property. The receiver in supplementary proceedings evidently found no such fraudulent disposition of Hoppen-rath’s property and hence took no steps to secure possession thereof. The civil court in granting the order for an extension manifestly arrived at the conclusion that defendant Heinzle was not guilty of such a fraudulent appropriation of the property, and his conclusion must stand.
We discover no substantial basis for the claim, upon the facts and circumstances shown by the record, that the defendants wrongfully conspired with Hoppenrath to keep him beyond the reach of the processes of the court during the twenty days after this action was commenced, nor does it appear that defendants failed to use due diligence to have Hoppenrath returned to the state and render himself amenable to the court’s processes after they were informed of the purpose of this action. The circuit court properly affirmed the judgment of the civil court.
By the Court. — The judgment appealed from is affirmed.